Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10, 12-28, 31-32, 34-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,799,138 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘138 claims the process of using intravenous infusion of an anti-arrhythmic drug (sotalol) comprising detecting baseline QTc, administering intravenous antiarrhythmic drug, monitoring the variation QTc,  and determining if the delta QTc is acceptable, if not acceptable switch to oral anti-arrhythmic drug. ‘138 does not expressly claim that, if the delta QTc is acceptable, continue the intravenous administration and monitoring process. However, repeating such a procedure would have been logical and would have been obvious to one of ordinary skill in the art since if the delta QTc is acceptable, it would suggest the intravenous administration is acceptable and may be continued. As to the following detailed step as to the optimal dosage amount, dosage interval and what would be an acceptable QTc, note, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The dosage amount, dosage interval of the antiarrhythmic drug would certainly affect the delta QTc and the outcome of the therapy. A routine optimization of such result affecting parameters would have been within the purview of ordinary skill in the art.  See In re Stepan, 868 F.3d 1342, 1346, 123 USPQ2d 1838, 1841 (Fed. Cir. 2017). 
Claim Rejections 35 U.S.C. 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10, 12-25, 31-32, 34-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The disclosed  invention is an expedited process of titration sotalol dosage to a stable dosage for Atrial fibrillation (AF) treatment. Sotalol is known as class III antiarrhythmic drugs clinically used for treating AF which is mandated to be initiated in a hospital setting that facilitates QTc monitoring until steady-state exposure are achieved. See, The Background section, the Figures and paragraphs [0008] to [0021],  [0032] to [0066].  Note, all the data that support the dosage amounts are based from sotalol (See, the figures and paragraph [0008] to [0021]). 
The claims are drawn broadly for any antiarrhythmic drugs, which including:
Class IA drugs: Quinidine, Amiodarone, Procainamide, Disopyramide;
Class IB drugs: Lidocaine, Mexiletine, Tocainide;
Class IC drugs: Flecainide, Propafenone, Encainide, Moricizine;
Class II drugs: Metoprolol, Carvedilol, Atenolol, Propranolol, Bisoprolol; and 
Class III drugs: Amiodarone, Sotalol, Bretylium, Dofetilide, Dronedarone, Ibutilide
Class IV drugs: Verapamil, Diltiazem.

Each of the classes of the drugs have been known for treatment of different diseases/conditions. Even for the drugs in the same class, they may have distinct medical utility/side effects. For example, in class III drugs,  Amiodarone is very effective however amiodarone toxicity is a concern. The half-life of amiodarone is 42 days. Sotalol is proarrhythmic in the setting of left ventricular hypertrophy (wall thickness > 1.4cm). Amiodarone and dofetilide are preferred in patients with left ventricular systolic dysfunction (reduced ejection fraction). Dronedarone is not safe with systolic heart failure or in the setting of permanent atrial fibrillation. Bretylium is rarely used. Ibutilide can be used as a one-time intravenous infusion to cardiovert atrial fibrillation to sinus rhythm chemically. See, Learn the Heart (“Antiarrhythmic Drug Review,” https://www.healio.com/cardiology/learn-the-heart/cardiology-review/topic-reviews/antiarrhythmic-drugs ), the entire document. Thus, the art regarding antiarrhythmic drugs are highly unpredictable as to their therapeutic effect, dosage, and side effect. 
The application provide no further examples, guidance and direction as to the dosage, side effect and therapeutic utilities of other antiarrhythmic drugs. The application lack written descriptions for supporting any other antiarrhythmic drugs beyond of sotalol.
Claim Rejections 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10, 12-28, 31-32, 34-39 are rejected under 35 U.S.C. 103 as being unpatentable over FDA (“Highlights of Prescribing Information sotalol hydrochloride injection,” 2009, https://www.accessdata.fda.gov/drugsatfda_docs/label/2009/022306s000lbl.pdf ) and FDA (“Highlights of Prescribing Information Sotylize (sotalol hydrochloride), 2014, https://www.accessdata.fda.gov/drugsatfda_docs/label/2014/205108s000lbl.pdf  ) in view of Somberg et al. (“QT prolongation and serum sotalol concentration are highly correlated following intravenous and oral sotalol,”  Cardiology, 2010, Vol. 116, pp 219-225).
FDA “Highlights of Prescribing Information sotalol hydrochloride injection,” 2009 reveals that the sotalol hydrochloride injection forms have been used clinically for maintenance of normal sinus rhythm in patients with risk of atrial fibrillation/flutter(AFIB/AFL), or delay in recurrence of atrial fibrillation/atrial flutter. Particularly

    PNG
    media_image1.png
    148
    412
    media_image1.png
    Greyscale

It discloses that bioavailability of intravenous dose is slightly less than the oral dose, which is about 90% to 100%. It is emphasizes that the effect of the initial intravenous dose must be monitored and the dose titrated either upward or downward if needed, based on clinical effect, QT interval, or adverse reaction. The general dose amount is 75 mg to 150 mg once or twice daily administered over 5 hours. See, sections 2.2-2.5 and 2.7. It particularly warns of the side effect of QT prolongation, which is directly related to the concentration of sotalol. See, section 5.1. If the base line QT is greater than 450 ms, sotalol is not recommended. See, section 2.1. The sotalol may be administered twice daily in patients with creatine clearance >60 ml/min (normal renal function) or once daily in patients with a creatine clearance between 40 and 60 ml (impaired renal function). See, particularly, sections 2.1 and 5.10.  FDA (“Highlights of Prescribing Information Sotylize (sotalol hydrochloride), 2014 ) similarly discloses the usage of the drug include the delay in recurrence of atrial fibrillation/atrial flutter. For AFIB/AFL, the initial dosage is 80 mg, which may be titrated upward, depending on the conditions of the patients. Similarly, for patients with baseline QT interval >450 ms, sotalol is not recommended. Perform a baseline ECG to determine the QT interval and measure and normalize serum potassium and magnesium level before the initial therapy with sotalol. See, particularly, sections 1.2, 2.1.
The FDA documents do not teach expressly the therapeutic regimen herein, a titration up process, which includes an  initial intravenous dosage of 10-60 mg accompanied by monitoring/measuring the QTc interval, and followed by sequential intravenous dosage/monitoring/measuring QTc and/or administration maintenances dosages, either by intravenous or oral doses as herein defined in the particular time periods.
However, Somberg et al. teach that strong correlation was observed between serum sotalol concentration and QTc prolongation across the entire concentration range. Low-dose sotalol cause significant QT prolongation. At similar concentrations, intravenous and oral sotalol caused similar QT and QTc effects. Knowing the QT effect can be used to guide further dose increase. See, the abstract. Somberg et al. reveal that, for the same amount of the drug (80 mg), the Cmax is a function of the rate of infusion. The Cmax with 5h infusion is virtually identical to the Cmax following oral administration. The Cmax with 2.5 h appear earlier and higher than that of 5h, with Cmax greater than 800ng/mL. See, particularly, Fig. 1: 
    PNG
    media_image2.png
    367
    632
    media_image2.png
    Greyscale
 at page 221, and the result section at page 221. The QTc interval is a linear function of sotalol serum concentration, QTc increased as serum concentration increase. See, Figure 2 at page 222. 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to prevent atrial fibrillation or atrial flutter in a subject in need thereof by administering to the subject an initial sotalol hydrochloride dose intravenously in the amount herein required, such as 10 mg to 60 mg as recited in claim 4, and period of 0.5 hour to 2 hours as recited in claim 5, monitor/measure the QTc, and, depending on the prolongation of QTc, administer an oral dosage (about 80 mg) as recited in claim 6) (with not acceptable delta QTc) as recited in claim 6, or, with acceptable delta QTc, continue the intravenous dosage, accordingly, followed by monitor/measure QTC, and a proper  maintaining  oral/intravenous doses.
A person of ordinary skill in the art would have been motivated to prevent atrial fibrillation or atrial flutter in a subject in need thereof by administering to the subject an initial sotalol hydrochloride dose intravenously in the amount herein required, such as 10 mg to 60 mg as recited in claim 4, and period of 0.5 hour to 2 hours as recited in claim 5, monitor/measure the QTc, and, depending on the prolongation of QTc, administer an oral dosage (about 80 mg) as recited in claim 6) (with not acceptable delta QTc) as recited in claim 6, or, with acceptable delta QTc, continue the intravenous dosage, accordingly, followed by monitor/measure QTC, and a proper  maintaining  oral/intravenous doses because it is a common practice for titrating sotalol dosage amount with an initial dose by intravenous injection which is known to reach Cmax according to the infusion time and that strong correlation was observed between serum sotalol concentration and QTc prolongation across the entire concentration range. Low-dose sotalol cause significant QT prolongation. For same amount sotalol, a short infusion time lead to fast Cmax. Further, prolongation of QTc is known as a linear function of serum concentration of sotalol. Thus, a shorter time of infusion will enable an ordinary skill in the art to obtain the subject’s response to the initial titration quickly and make decision for the follow up dosage. With respect to claim 2 and 3, reciting continuing monitoring and administering, such procedure would have been logical and obvious according FDA document. As to the selection of oral dosage and/or the timing and amount of intravenous administration of sotalol, note, such variables are result affecting parameters, including the serum concentration and timing of Cmax (see Fig. 1). Oral dosage give smooth plasma concentration of the drug. Further, based on the titration results, particularly, the prolongation of QTc to adjust the dosage regimen, including the effective amounts, timing and route of administration would have been within the purview of ordinary skill in the art.  As to the limitations of the initial, second and third intravenous dosage amounts (claims 4, 7-8, 12, 15, 28,  the maintaining oral dosage amounts (claims 6, 10, 14, 16, 17-22),  timing and the route of administration, note, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The dosage amount, dosage interval of the antiarrhythmic drug would certainly affect the delta QTc and the outcome of the therapy. A routine optimization of such result affecting parameters would have been within the purview of ordinary skill in the art.  See In re Stepan, 868 F.3d 1342, 1346, 123 USPQ2d 1838, 1841 (Fed. Cir. 2017). Further, adjust the administration schedule according to patients’ renal function would have been obvious as FDA document provides instruction for that. Furthermore, adjusting the optimal dosage amounts according to the renal function of the patients (claims 6-9) would have been obvious as the renal function has been known to affect the dosage amounts. As to the limitation acceptable delta QTc: less than 20% from the baseline QTc,  note delta QTc has been a well-established parameter to be monitored during the titration of optimal dosage amount of sotalol, thus, optimization of an acceptable delta QTc would have been a routine experimentation and would have been within the purview of ordinary skill in the art. See In re Stepan, 868 F.3d 1342, 1346, 123 USPQ2d 1838, 1841 (Fed. Cir. 2017).
Furthermore, in the titration up procedure herein, i.e.,  the recitation of first intravenous, second intravenous and third intravenous infusion in the claims are to be completed within 3 hours from the start of the first intravenous infusion without a requirement of separation between the infusions. Thus,  such a procedure herein would read on an intravenous infusion procedure of 80 mg of sotalol within 3 hours, i.e., arbitrarily dividing the full intravenous infusion dose into two or three sequential doses within the known time frame, e.g., 3 hours, such as those defined in the claims (such as claims 2, 3, 4, 7-9, 12-16) accompanied by continuously or periodically monitoring/measuring QTc, and would have been obvious as more frequent monitor/measure the QTc in the titration up procedure will provide more quick and accurate information about the patient’s response to the drug, which is helpful in optimizing the maintenance dosage. The employment of an oral maintaining dosage would have been obvious as oral dosage has been known as being easy for administration and providing a better pharmacological profile. 
Response to the Arguments
Applicants’ amendments and remarks submitted June 15, 2022 have been fully considered, but found unpersuasive.
With respect to the rejection under 35 U.S.C. 112(a), applicants contend that regardless of different mechanisms of antiarrhythmic agents, the effects of the agents are the same, affecting the QT  or QTc, and claimed method do not depend on the mechanism but on the effects. The arguments are not probative. The claims recites different routes of administration: oral and intravenous infusion, which involved duration of time. The claimed invention largely based on the pharmacokinetics of sotalol with different route of administration. See, the figures herein in the application.  The application provide no written description of the pharmacokinetics of other antiarrhythmic agents. There is no evidence that other antiarrhythmic agents would have the same pharmacokinetics as sotalol. One of ordinary skill in the art would have not expected that drugs with different chemical structure and different mechanism of action would have the same pharmacokinetics. 
As to the rejections under 35 U.S.C. 103, applicants contend that the FDA documents do not teach or suggest the specific steps herein including the initial intravenous administration by infusion followed by QTc measurement and either resumption of the intravenous administration or switching to oral administration. Applicants further contend that Somberg reference only provides one dose and does not teach Cmax.ss, which is the core of claimed invention. Applicants also contend that since Somberg teaches to use 5-hour infusion with longer time of Cmax, and does not suggest to the reader of the FDA documents to use the method claimed herein, thus, provide no motivation to combine the cited references. The arguments are not probative.. First, In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Particularly, the cited prior art as a whole teach that titration/adjust of the effective dosage amounts of sotalol as antiarrhythmic drug in treatment of patients with risk of atrial fibrillation/flutter(AFIB/AFL) based on the effect on QT have been old and well-known and that oral  and intravenous infusion are the two known route of administration of sotalol. The dosage amounts, routes of administration and the time of infusion have all been recognized in the art as results affecting parameters. The claimed method employ a known method for optimal regimen of sotalol, including the known effect of intravenous infusion with variable time and/or oral administration, would have been obvious.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the teaching, suggestion, or motivation to do so are found in the references themselves and in the knowledge generally available to one of ordinary skill in the art. Particularly, the employment of known method for adjusting a sotalol regimen, i.e., based on the effect on QTc, to vary those result affecting parameters, such as infusion time of intravenous administration, and the route of administration (intravenous or oral), would have been within the  knowledge generally available to one of ordinary skill in the art.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., Cmax s.s.) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
As to the teachings of Somberg, note, Figures 1 and 2, and pages 221-222 are recited for the support of the teachings recited in the rejection. Particularly, Figures 1 clearly illustrates the relationship of Cmax and time to reach Cmax and the infusion time. Figure 2 shows the correlation between sotalol serum concentration and QTc. Further, as to the  purpose of Somberg’s studies, note, A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). Somberg et al. reveal the state of the art regarding the pharmacokinetics of oral and intravenous administration of sotalol, and one of ordinary skill in the art would have motivated to use such knowledge in optimizing antiarrhythmic regimen of sotalol.
As to the double patenting rejection, note, no terminal disclaimer has been received.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627